UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1301



CATHERINE N. GACHOKI,

                                                         Petitioner,

          versus


JOHN ASHCROFT, Attorney General of the United
States,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A75-843-584)


Submitted:   September 15, 2003           Decided:   October 6, 2003


Before WILKINSON and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, RONALD D. RICHEY & ASSOCIATES, Rockville,
Maryland, for Petitioner.   Peter D. Keisler, Assistant Attorney
General, Jeffrey J. Bernstein, Senior Litigation Counsel, Timothy
P. McIlmail, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Catherine N. Gachoki, a native and citizen of Kenya, petitions

for   review    of   an    order      of    the       Board     of    Immigration     Appeals

(“Board”)      affirming        the    immigration             judge’s       denial   of     her

applications for asylum, withholding of removal, and protection

under   the    Convention       Against          Torture.        We    have    reviewed      the

administrative       record      and       the       Board’s    decision       and    find    no

reversible error.         Accordingly, we deny the petition for review on

the reasoning of the Board.                See In re: Gachoki, No. A75-843-584

(B.I.A.   Feb.    13,     2003);      see    also       8   C.F.R.      §§    1208.13(b)(3),

1208.16(b)(1)(i)(B), (c)(3)(ii) (2003) (providing that an alien is

not eligible for asylum, withholding of removal, or protection

under the Convention Against Torture if internal relocation is a

reasonable option).          We dispense with oral argument because the

facts   and    legal      contentions        are       adequately       presented      in    the

materials      before     the    court      and       argument        would    not    aid    the

decisional process.




                                                                             PETITION DENIED




                                                 2